
	
		III
		111th CONGRESS
		1st Session
		S. RES. 179
		IN THE SENATE OF THE UNITED STATES
		
			June 9, 2009
			Mr. Kaufman submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the American Society of
		  Mechanical Engineers on its 125 years of codes and standards
		  development.
	
	
		Whereas the American Society of Mechanical Engineers
			 (ASME), which was founded in 1880 and currently includes more than 127,000
			 members worldwide, is a premier professional organization serving the
			 engineering and technical community through high-quality programs in the
			 development and maintenance of codes and standards, continuing education,
			 research, conferences, publications, and government relations;
		Whereas in 2009, ASME is celebrating its
			 125th anniversary of codes and standards
			 development, commemorating a rich history of engineering progress,
			 technological safety, and service to industry and government;
		Whereas the ASME codes and standards activity began in a
			 period of rising industrialization in the United States and grew in stature and
			 influence as technology advanced and new industries were born;
		Whereas a significant achievement in the history of ASME
			 includes the issuance of the first ASME Boiler Code in 1914;
		Whereas the ASME Boiler and Pressure Vessel Code has since
			 been incorporated into the laws of all 50 States and is also referenced in
			 Canada and other parts of the world;
		Whereas since the publication of its first performance
			 test code 125 years ago, titled Code for the Conduct of Trials of Steam
			 Boilers, ASME has developed more than 500 technical standards for
			 pressure vessel technology, electric and nuclear power facilities, elevators
			 and escalators, gas pipelines, engineering drawing practices, and numerous
			 other technical and engineered products and processes;
		Whereas ASME codes and standards and conformity assessment
			 programs are presently used in more than 100 countries;
		Whereas ASME's celebration of its 125 years of codes and
			 standards development is a tribute to the dedicated service of technical
			 experts and staff whose efforts result in internationally accepted standards
			 that enhance public safety and provide lifelong learning and technical exchange
			 opportunities that benefit the global engineering and technology community;
			 and
		Whereas ASME honors the dedicated volunteers who
			 participate in their codes and standards and conformity assessment programs,
			 which today are a global operation involving more than 4,000 individuals: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)congratulates
			 ASME on the 125th anniversary of its renowned codes
			 and standards activity;
			(2)recognizes and
			 celebrates the achievements of all ASME volunteer members and staff who
			 participate in the codes and standards programs;
			(3)expresses the
			 gratitude of the people of the United States for the contributions provided by
			 ASME's codes and standards to the health, safety, and economic well-being of
			 the citizenry of this Nation;
			(4)recognizes ASME's
			 focus on global and accessible standards development and their vision for
			 technical competence and innovation;
			(5)recognizes ASME's
			 mission to be the essential resource for mechanical engineers and other
			 technical professionals throughout the world for solutions that benefit
			 humankind; and
			(6)directs the
			 Secretary of the Senate to transmit an enrolled copy of this resolution to the
			 president of ASME.
			
